Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 25, 2022. 

Amendments
           Applicant's response and amendments, filed July 25, 2022, is acknowledged. Applicant has cancelled Claims 1-178, 180, 191, 193, 197-203, 227-228, 236, and 239, and amended Claims 179, 192, 194, 214, 217, 221, 223, 229-230, 233, 237-238, 240-242. 
The amendment filed July 25, 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
The correct status of Claims 181, 204-206, 212, 217-220, and 224 is (Withdrawn).
	
Election/Restrictions
Applicant has elected without traverse the following species, wherein: 
i) the alternative gene editing system nuclease is a CRISPR/Cas9 gene editing system, as recited in Claims 194, 208, 211, and 225; 
ii) the alternative Cas9 molecule and corresponding SEQ ID NO is SEQ ID NO:123, as recited in Claims 195 and 209; 
iii) the alternative targeted genomic region is chr4: 105269748-105272563, as recited in Claims 180, 223, and 241;
iv) the alternative gRNA targeting domain SEQ ID NO is SEQ ID NO:10149, as recited in Claims 182-183, 233, and 241; 
v) the alternative crRNA SEQ ID NO is SEQ ID NO:50, as recited in Claim 186; 
vi) the alternative tracr SEQ ID NO is SEQ ID NO:53, as recited in Claim 186-188; 
vii) the alternative additional structural gRNA feature is a flagpole comprising the crRNA of SEQ ID NO:50, as recited Claim 184;
viii) the alternative flagpole SEQ ID NO comprises SEQ ID NO:50, as recited in Claim 184; 
ix) the first flagpole extension SEQ ID NO is SEQ ID NO:55 and the second flagpole extension comprises SEQ ID NO:57, as recited in Claim 185;
x) the alternative gRNA structure is a single nucleic acid molecule, as recited in 188 (single nucleic acid), 189 (single guide RNA; elect SEQ ID NO) comprising a gRNA molecular loop SEQ ID NO:52, and the sgRNA molecule is SEQ ID NO:75; 
xi) alternative additional composition structure is AAV6 vector, as recited in Claims 231, and 233-234, said AAV6 vector comprising template nucleic acid SEQ ID NO:126, which encodes a BCMA CAR, as recited in Claims 233 and 242, comprising the amino acid sequence of SEQ ID NO:859, as recited in Claim 242; 
xii) the alternative CAR is a BCMA CAR, as recited in Claims 214, 233 and 242; 
xiii) the alternative CAR SEQ ID NO is SEQ ID NO:859, as recited in Claims 214 and 242; and 
xiv) the alternative gRNA/Cas9 composition is an RNP complex, as recited in Claims 196 and 208.

Claims 179, 181-190, 192, 194-196, 204-226, 229-235, 237-238, 240-242 are pending.
	Claims 181, 204-206, 212, 217-220, and 224 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 179, 182-190, 192, 194-196, 207-211, 213-216, 221-223, 225-226, 229-235, 237-238, and 240-242 are under consideration. 

Response to Arguments
Applicant argues that Claims 181 and 224 should not be withdrawn because they include the genomic region species elected by Applicant, chr4: 105269748-1105272563.
Applicant’s argument(s) has been fully considered, but is not persuasive. The regions recited in Claims 181 and 224 were not elected genomic region coordinate species. 
	 
Applicant argues that Claim 205 should not be withdrawn because it is not directed to any unelected restricted group or species. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant elected the alternative additional composition structure species (xi) to be AAV6 vector, as recited in Claims 231 and 233-234. Applicant did not elect the alternative species of Claim 204, from which Claim 205 depends. 

Priority
This application is a 371 of PCT/US2018/023631 filed on March 21, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/475,024 filed on March 22, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on July 25, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The information disclosure statement filed July 25, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation 7 fails to provide the place of publication, e.g. web address.

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 195 and 209, the Cas9 molecule comprising the amino acid sequence of SEQ ID NO:123 appears to be free of the prior art.
U.S. Patent 9,999,671 is considered relevant prior art for having disclosed a Streptococcus pyogenes Cas9 molecule comprising an N-terminal SV40 nuclear localization signal (NLS, PKKKRKV) and a C-terminal 6x His tag) that is about 99.5% identical to instant SEQ ID NO:123 (search results available in SCORE). ‘671 is distinguished from instant SEQ ID NO:123 by small amino acid differences at the N- and C- termini, shown below (SEQ ID NO:123 (upper); ‘671 (lower)):
N-terminus
PKKKRKV-DKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLF
||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
PKKKRKVMDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLF 



C-terminus
GAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGDSRADHHHHHH
|||||||||||||||||||||||||||||||||||||||||||||||||    |||||||
GAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGG----DHHHHHH 

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 215-216, 226, 230, 236, and 241-242 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn upon further consideration of section 33(a) of the America Invents Act. Claims 215-216, 226, 230, 236, and 241-242 are directed to a genetically modified cell, and thus are considered not being directed to or encompassing a human organism.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejection of Claims 180, 223, 225-226, 233, 237, and 241-242 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims requiring the indel to be within the genomic region of chr4: 105269748-105272563, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 193 and 229 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to cancel Claim 193, and to cancel recitation of “at least about”, which the Examiner finds persuasive. 

5. 	The prior rejection of Claims 237-240 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s cancellation of “providing..anti-tumor immunity”, which the Examiner finds persuasive. 

6. 	Claim 229 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 229 recites the functional limitations, “wherein: 
an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides.
Either the functional limitations of Claim 229 are an inherent property that naturally flows from the method steps of Claim 208, or they are not.
To the extent it is an inherent property that naturally flows from the method steps of the independent claim, then the instant claim fails to further limit the independent claim.
The specification fails to disclose a gRNA molecule that is capable of altering a target sequence, yet does NOT also achieve the functional limitations of Claim 229.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant argues that amending Claim 229 to recite dependency upon Claim 208 renders the prior rejection moot. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification fails to disclose a gRNA molecule that is capable of altering a target sequence, yet does NOT also achieve the functional limitations of Claim 229.

7. 	Claim 229 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 229 recites the functional limitations, “wherein: 
an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides.
Either the functional limitations of Claim 229 are an inherent property that naturally flows from the method steps of Claim 208, or they are not.
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties that naturally flow from the method steps of the independent claim, then the dependent claims are considered to be indefinite for failing to recite the additional structure(s) and/or additional method step(s) that is/are necessary and sufficient to cause the recited functional language, concordantly and respectively.
The limitations “wherein the indel comprises a deletion of 1 to 35 nucleotides” merely state functional characteristics without providing any indication about how the functional characteristics are provided, concordantly and respectively. 
The functional characteristics do not follow from (are not inherent properties of) the method step(s) recited in the independent claim, and thus the ordinary artisan would have to guess as to what modification(s) to the method of the independent claim, e.g. what other structure(s) and/or method step(s), are required to provide the functional characteristics.
The claims fail to recite, and the specification fails to disclose, a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides”, as opposed to a second gRNA molecule that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides”. 
The claims fail to recite, and the specification fails to disclose, how to transform or otherwise modify a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides” into one that that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides”. 
	Appropriate correction is required. 

8. 	Claim 229 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 229 recites the functional limitations, “wherein: 
an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides.
Either the functional limitations of Claim 229 are an inherent property that naturally flows from the method steps of Claim 208, or they are not.
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties that naturally flow from the method steps of the independent claim, then the dependent claims are considered to lack adequate written description for failing to recite the additional structure(s) and/or additional method step(s) that is/are necessary and sufficient to cause the recited functional language, concordantly and respectively.
The limitations “wherein the indel comprises a deletion of 1 to 35 nucleotides” merely state functional characteristics without providing any indication about how the functional characteristics are provided, concordantly and respectively. 
The functional characteristics do not follow from (are not inherent properties of) the method step(s) recited in the independent claim, and thus the ordinary artisan would have to guess as to what modification(s) to the method of the independent claim, e.g. what other structure(s) and/or method step(s), are required to provide the functional characteristics.
The claims fail to recite, and the specification fails to disclose, a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides”, as opposed to a second gRNA molecule that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides”. 
The claims fail to recite, and the specification fails to disclose, how to transform or otherwise modify a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides” into one that that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides”. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

9. 	Claims 221-222, 237-238 and 240 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 237-238 are directed to a method of treating a subject having a proliferative disease, a precancerous condition, a cancer, or a non-cancer related indication associated with expression of the tumor antigen, the method comprising the step of administering to the subject an effective amount of a cell comprising an alteration of a target sequence in/around a TET2 intron or intron-exon junction. 
Claim 221 recites are directed to a method of treating a subject having a proliferative disease, a precancerous condition, a cancer, or a non-cancer related indication associated with expression of the tumor antigen, the method comprising the step of administering to the subject an effective amount of a cell comprising a chimeric antigen receptor (CAR) integrated in/around the target sequence in/around a TET2 intron or intron-exon junction. 
An effective amount to do what?
The claims denote that there is an amount of cells that, upon administration to the subject, is not effective. 
The claims are broad for encompassing an enormous genus of different cell types, e.g. fibroblasts, neuronal cells, epithelial cells, muscle cells, embryonic kidney cells or any artisan’s cell of interest [00735], including human and non-human cells, immune effector cells such as T or NK cells [0056], embryonic stem cells or induced pluripotent stem cells [00601], and hematopoietic stem cells [00846], whereby the cells may be derived from an animal of a different species than the subject [00143]. 
The claims are broad for encompassing an enormous genus of structurally different alterations, including mere single nucleotide deletion in the TET2 intron [00105], for which there is no evidence that such would functionally change the expression of TET2, and thus would be essentially equivalent to wildtype TET2 expression. 
[00163] discloses “effective amount” is an amount effective to achieve a particular biological result.
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[00109] discloses reducing or eliminating undesirable immunogenicity, whereby “undesirable” itself is an arbitrary and subjective determination. 
[00110] discloses initiation of a humoral or cell-mediated immune response. 
[00140] discloses decrease in tumor volume, a decrease in the number of cancer cells, a decrease in the number of metastases, an increase in life expectancy, decrease in cancer cell proliferation, decrease in cancer cell survival, or amelioration of various physiological symptoms associated with the cancerous condition.
[00192] discloses stabilization of a discernible symptom. 
[00196] discloses partial or complete reduction, suppression, remission, or eradication of a disease state or symptom.
[00768] discloses treatment may be prophylactic (to prevent or delay the onset of the disease, or to prevent the manifestation of clinical or subclinical symptoms thereof) or therapeutic suppression or alleviation of symptoms after the manifestation of the disease, and in order to cure, delay, reverse, reduce the severity of, or ameliorate one or more symptoms of a disease or condition, in order to prolong the health or survival of a subject.
The claims fail to recite, and the specification fails to disclose, a first amount of fibroblasts that are necessarily and predictably capable of decreasing tumor volume, as opposed to a second amount of embryonic stem cells that are necessarily and predictably capable of peventing manifestation of a clinical symptom (whatever that might be). 
The claims fail to recite, and the specification fails to disclose, a first amount immune effector cells that is incapable of reducing undesirable immunogenicity, as opposed to a second amount of that are necessarily and predictably capable of achieving complete remission and eradication of disease.
The claims fail to recite, and the specification fails to disclose, a first amount edited Tet2+ cells that is capable of curing cancer, as opposed to a second amount of edited Tet2- cells that are capable of achieving stabilization of a disease symptom, but not capable of decreasing tumor volume.
The claims fail to recite, and the specification fails to disclose, how to transform or otherwise modify a first amount of induced pluripotent stem cells that is incapable of decreasing the number of metastases into one that is necessarily and predictably capable of ameliorating various physiological symptoms associated with cancer. 
The specification fails to disclose, e.g. rabbit kidney cells, comprising Tet2 inactivation, that are necessarily and predictably able to provide the anti-tumor immunity upon administration to the host subject. Neither the prior art nor the instant specification teach/disclose whereby cells comprising an inactivated Tet2 locus necessarily and predictably “provides anti-tumor immunity” in a subject.
Rather, as per [0043], Applicant’s invention is a cell in which a chimeric antigen receptor has been introduced into the Tet2 locus, whereby the CAR provides the anti-tumor immunity ([00844], “the anti-tumor immunity response elicited by the CAR-modified immune effector cells”). 
If there are multiple ways to measure “therapeutically effective amount”, to wit, concentration and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

10. 	Claims 221-222, 237-238 and 240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 237-238 are directed to a method of treating a subject having a proliferative disease, a precancerous condition, a cancer, or a non-cancer related indication associated with expression of the tumor antigen, the method comprising the step of administering to the subject an effective amount of a cell comprising an alteration of a target sequence in/around a TET2 intron or intron-exon junction. 
Claim 221 recites are directed to a method of treating a subject having a proliferative disease, a precancerous condition, a cancer, or a non-cancer related indication associated with expression of the tumor antigen, the method comprising the step of administering to the subject an effective amount of a cell comprising a chimeric antigen receptor (CAR) integrated in/around the target sequence in/around a TET2 intron or intron-exon junction. 
The claims denote that there is an amount of cells that, upon administration to the subject, is not effective. 
The claims are broad for encompassing an enormous genus of different cell types, e.g. fibroblasts, neuronal cells, epithelial cells, muscle cells, embryonic kidney cells or any artisan’s cell of interest [00735], including human and non-human cells, immune effector cells such as T or NK cells [0056], embryonic stem cells or induced pluripotent stem cells [00601], and hematopoietic stem cells [00846], whereby the cells may be derived from an animal of a different species than the subject [00143]. 
The claims are broad for encompassing an enormous genus of structurally different alterations, including mere single nucleotide deletion in the TET2 intron [00105], for which there is no evidence that such would functionally change the expression of TET2, and thus would be essentially equivalent to wildtype TET2 expression. 
[00163] discloses “effective amount” is an amount effective to achieve a particular biological result.
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[00109] discloses reducing or eliminating undesirable immunogenicity, whereby “undesirable” itself is an arbitrary and subjective determination. 
[00110] discloses initiation of a humoral or cell-mediated immune response. 
[00140] discloses decrease in tumor volume, a decrease in the number of cancer cells, a decrease in the number of metastases, an increase in life expectancy, decrease in cancer cell proliferation, decrease in cancer cell survival, or amelioration of various physiological symptoms associated with the cancerous condition.
[00192] discloses stabilization of a discernible symptom. 
[00196] discloses partial or complete reduction, suppression, remission, or eradication of a disease state or symptom.
[00768] discloses treatment may be prophylactic (to prevent or delay the onset of the disease, or to prevent the manifestation of clinical or subclinical symptoms thereof) or therapeutic suppression or alleviation of symptoms after the manifestation of the disease, and in order to cure, delay, reverse, reduce the severity of, or ameliorate one or more symptoms of a disease or condition, in order to prolong the health or survival of a subject.
The claims fail to recite, and the specification fails to disclose, a first amount of fibroblasts that are necessarily and predictably capable of decreasing tumor volume, as opposed to a second amount of embryonic stem cells that are necessarily and predictably capable of peventing manifestation of a clinical symptom (whatever that might be). 
The claims fail to recite, and the specification fails to disclose, a first amount immune effector cells that is incapable of reducing undesirable immunogenicity, as opposed to a second amount of that are necessarily and predictably capable of achieving complete remission and eradication of disease.
The claims fail to recite, and the specification fails to disclose, a first amount edited Tet2+ cells that is capable of curing cancer, as opposed to a second amount of edited Tet2- cells that are capable of achieving stabilization of a disease symptom, but not capable of decreasing tumor volume.
The specification fails to disclose how to transform or otherwise modify a first amount of induced pluripotent stem cells that is incapable of decreasing the number of metastases into one that is necessarily and predictably capable of ameliorating various physiological symptoms associated with cancer. 
The specification fails to disclose, e.g. rabbit kidney cells, comprising Tet2 inactivation, that are necessarily and predictably able to provide the anti-tumor immunity upon administration to the host subject. Neither the prior art nor the instant specification teach/disclose whereby cells comprising an inactivated Tet2 locus necessarily and predictably “provides anti-tumor immunity” in a subject.
Rather, as per [0043], Applicant’s invention is a cell in which a chimeric antigen receptor has been introduced into the Tet2 locus, whereby the CAR provides the anti-tumor immunity ([00844], “the anti-tumor immunity response elicited by the CAR-modified immune effector cells”). 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

11. 	Claims 221-222, 237-238 and 240 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the methods comprising the step of administering an effective amount of an immune effector cell whose genome has been edited in a Tet2 gene, said immune effector cell further comprising a chimeric antigen receptor, thereby reducing or eliminating expression of Tet2 in said cell, does not reasonably provide enablement for the enormous genus of ‘therapeutically effective amounts’ of the enormous genus of anatomically different cell types that, upon administration to the subject, will necessarily and predictably achieve a clinically meaningful, real-world therapeutic result such as prevent, ameliorate, or reduce the enormous genus of physiologically and anatomically different conditions, symptoms, the method comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, wherein said cell does not comprise any further genetic modification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
Claims 237-238 are directed to a method of treating a subject having a proliferative disease, a precancerous condition, a cancer, or a non-cancer related indication associated with expression of the tumor antigen, the method comprising the step of administering to the subject an effective amount of a cell comprising an alteration of a target sequence in/around a TET2 intron or intron-exon junction. 
Claim 221 recites are directed to a method of treating a subject having a proliferative disease, a precancerous condition, a cancer, or a non-cancer related indication associated with expression of the tumor antigen, the method comprising the step of administering to the subject an effective amount of a cell comprising a chimeric antigen receptor (CAR) integrated in/around the target sequence in/around a TET2 intron or intron-exon junction. 
The claims denote that there is an amount of cells that, upon administration to the subject, is not effective. 
The claims are broad for encompassing an enormous genus of different cell types, e.g. fibroblasts, neuronal cells, epithelial cells, muscle cells, embryonic kidney cells or any artisan’s cell of interest [00735], including human and non-human cells, immune effector cells such as T or NK cells [0056], embryonic stem cells or induced pluripotent stem cells [00601], and hematopoietic stem cells [00846], whereby the cells may be derived from an animal of a different species than the subject [00143]. 
The claims are broad for encompassing an enormous genus of structurally different alterations, including mere single nucleotide deletion in the TET2 intron [00105], for which there is no evidence that such would functionally change the expression of TET2, and thus would be essentially equivalent to wildtype TET2 expression. 
[00163] discloses “effective amount” is an amount effective to achieve a particular biological result.
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[00109] discloses reducing or eliminating undesirable immunogenicity, whereby “undesirable” itself is an arbitrary and subjective determination. 
[00110] discloses initiation of a humoral or cell-mediated immune response. 
[00140] discloses decrease in tumor volume, a decrease in the number of cancer cells, a decrease in the number of metastases, an increase in life expectancy, decrease in cancer cell proliferation, decrease in cancer cell survival, or amelioration of various physiological symptoms associated with the cancerous condition.
[00192] discloses stabilization of a discernible symptom. 
[00196] discloses partial or complete reduction, suppression, remission, or eradication of a disease state or symptom.
[00768] discloses treatment may be prophylactic (to prevent or delay the onset of the disease, or to prevent the manifestation of clinical or subclinical symptoms thereof) or therapeutic suppression or alleviation of symptoms after the manifestation of the disease, and in order to cure, delay, reverse, reduce the severity of, or ameliorate one or more symptoms of a disease or condition, in order to prolong the health or survival of a subject.
The claims fail to recite, and the specification fails to disclose, a first amount of fibroblasts that are necessarily and predictably capable of decreasing tumor volume, as opposed to a second amount of embryonic stem cells that are necessarily and predictably capable of peventing manifestation of a clinical symptom (whatever that might be). 
The claims fail to recite, and the specification fails to disclose, a first amount immune effector cells that is incapable of reducing undesirable immunogenicity, as opposed to a second amount of that are necessarily and predictably capable of achieving complete remission and eradication of disease.
The claims fail to recite, and the specification fails to disclose, a first amount edited Tet2+ cells that is capable of curing cancer, as opposed to a second amount of edited Tet2- cells that are capable of achieving stabilization of a disease symptom, but not capable of decreasing tumor volume.
The claims fail to recite, and the specification fails to disclose, how to transform or otherwise modify a first amount of induced pluripotent stem cells that is incapable of decreasing the number of metastases into one that is necessarily and predictably capable of ameliorating various physiological symptoms associated with cancer. 
The specification fails to disclose, e.g. rabbit kidney cells, comprising Tet2 inactivation, that are necessarily and predictably able to provide the anti-tumor immunity upon administration to the host subject. Neither the prior art nor the instant specification teach/disclose whereby cells comprising an inactivated Tet2 locus necessarily and predictably “provides anti-tumor immunity” in a subject.
Rather, as per [0043], Applicant’s invention is a cell in which a chimeric antigen receptor has been introduced into the Tet2 locus, whereby the CAR provides the anti-tumor immunity ([00844], “the anti-tumor immunity response elicited by the CAR-modified immune effector cells”). 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
	Wang et al (Cell 153: 910-918, 2013) is considered relevant prior art for having taught disruption of Tet2 locus in mouse cells using the CRISPR/Cas9 system (Figure 1), and generating mice derived from said cells (Figures 2f, 4). Wang et al fail to teach that the any one or more of the plurality of anatomically distinct cell types present in the genome-edited Tet2 knock-out mice now necessarily and predictably confer “anti-tumor immunity” in said mice, nor upon transplantation into another subject. 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering immune effector cells comprising a chimeric antigen receptor and inactivated Tet2 locus to necessarily and predictably sufficiently provide anti-tumor immunity to the enormous genus proliferative diseases or conditions, as recited in Claim 240, using cells who have been genetically modified to only comprise an inactivated Tet2 locus and lacking a chimeric antigen receptor. Neither the specification nor the claims provide the required “effective amount” of cells who have been genetically modified to only comprise an inactivated Tet2 locus and lacking a chimeric antigen receptor that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result of providing anti-tumor immunity.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct ischemia/reperfusion injury diseases in humans, as disclosed [0063], constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to methods of treating a subject having a proliferative disease, e.g. cancer, the methods comprising the step of administering an effective amount of an immune effector cell whose genome has been edited in a Tet2 gene, thereby reducing or eliminating expression of Tet2, said immune effector cell further comprising a chimeric antigen receptor, is proper. 

Claim Rejections - 35 USC § 102
12. 	The prior rejection of Claim(s) 179-180, 186, 188, 191-193, 207-209, 223, 225-226, 229-230, and 236 under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), as evidenced by Jinek et al (Science 337: 816-821, 2012) is withdrawn in light of Applicant’s amendments to independent claims to recite the genomic region of Chr4: 105269748-105272563, which is corresponds to the intron between exons 9 and 10 of human TET2, which the Examiner finds persuasive. Horii et al taught gene editing of exon 7 exon/intron boundaries. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. 	The prior rejections under AIA  35 U.S.C. 103 as being unpatentable over Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS) and corresponding cited secondary references are withdrawn for reasons discussed above. 

14. 	Claims 179, 182-183, 186-189, 192, 194-195, 207-209, 223, 225-226, and 229-230 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Cell 153: 910-918, 2013; of record) in view of Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Ko et al (PNAS 108(35): 14566-14571, 2011; of record), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014), GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021; of record), and CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 179 and 223, Wang et al is considered relevant prior art for having taught the use of the CRISPR/Cas system to disrupt the Tet1, Tet2, and Tet3 loci in mouse cells (Figure 1), wherein different exons are selected for disruption (Tet2, exon 3; Tet1, exon 4; Tet3, exon 5). 
Horii et al is considered relevant prior art for having taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
Horii et al taught sgRNA molecules comprising: 
i) a Tet1, Tet2 or Tet3 targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a loop domain comprising SEQ ID NO:52; and
iv) a tracrRNA comprising a portion of SEQ ID NO:53.
	
Neither Wang et al nor Horii et al teach wherein the sgRNA molecule is complementary to a sequence within the genomic region of Chr4: 105269748-105272563, which is corresponds to the intron between exons 9 and 10 of human TET2.
However, prior to the effective filing date of the instantly claimed invention, Ko et al is considered relevant prior art for editing the Tet2 gene in a mouse genome by inserting LoxP sites into the intron between exons 7-8 and the intron between exons 10-11, whereupon exons 8-10 are subsequently deleted (pg 14566, col. 2, “targeted disruption of the Tet2 gene in mice”; Figure S1a).

Montague et al is considered relevant prior art for having taught that the ordinary artisans had ready access to online web-based tools to select and design guide RNA targeting sequences for CRISPR/Cas gene editing systems, whereby the ease of use and speed of CHOPCHOP make it a valuable tool for genome engineering. 
GenBank NC_000004.12 provides the art-recognized nucleotide sequence of Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600. 
With respect to Claims 182-183, using the GenBank sequence to query CHOPCHOP, one is immediately presented with five guide RNA targeting domains that overlap or comprise (bold, underlined) instant SEQ ID NO:10149, as shown below, whereby #83 shows the targeting domain of SEQ ID NO:10149 and the adjacent target site PAM motif (tgg).
SEQ ID 10149 (targeting domain)
         ggtcttgtaattggaggcag

CHOPCHOP#17 	aaatggatcggtcttgtaattgg 
#83 	         ggtcttgtaattggaggcagtgg
#179	              tgtaattggaggcagtggtgagg
#144                gtaattggaggcagtggtgaggg
#170                 taattggaggcagtggtgagggg

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the design of CRISPR/Cas guide RNA molecules for gene editing systems. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to try editing the Tet2 locus at or around exons 9 to 10 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art immediately recognizes that there is a finite set of Tet2 intron/exon boundaries present, for which each would be reasonably expected to alter, disrupt, reduce, or eliminate expression of the genome-edited Tet2 locus, whereby Tet loci have been successfully altered to disrupt, reduce, or eliminate expression via editing the intron/exon boundaries for exon 3, 4, or 5 (Wang et al, 2013), exon 7 (Horii et al), or exons 8-10 (Ko et al), for example. There is no disclosed element of criticality for any of the Tet2 intron/exon boundaries to be targeted by the gene editing system. 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CRISPR guide RNA targeting domain directed to Tet2 with a second CRISPR guide RNA targeting domain directed to Tet2, i.e. comprising the target sequence of SEQ ID NO:10149, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CRISPR guide RNA targeting domain directed to Tet2 with a second CRISPR guide RNA targeting domain directed to Tet2, i.e. comprising the target sequence of SEQ ID NO:10149, because those of ordinary skill in the art previously recognized the scientific and technical concepts that the Tet2 locus can be altered or inactivated by targeting any of the intron/exon boundaries, for which the Tet2 locus comprises 11 exons, and CHOPCHOP readily identifies SEQ ID NO:10149 as a known gRNA target option predicted to be successful. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art would have also understood how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known Tet2 nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of Tet2 guide RNA target sequences. The number of possible Tet2 guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and it would be only routine experimentation to determine which guide RNA(s) achieve the desired genome alteration in the Tet2 locus.
	Instant claims are directed to an enormous genus of structurally different target domain nucleotide sequences, for which there is no disclosed element of criticality for any of said target domain nucleotide sequences. 
	CHOPCHOP evidences specific target domain embodiments that fall within the broadly claimed genus of target domains, and more specifically, encompass or substantially overlap with instant SEQ ID NO:10149, whereby the each of the embodiments taught by CHOPCHOP are reasonably expected by the ordinary artisan to be predictably capable of directing the Cas9 molecule to the corresponding location within the Tet2 locus so as to predictably achieve alteration, reduction, and/or elimination of Tet2 expression. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 226, and 230, Wang et al taught a host cell modified by the gene editing system (e.g. pg 911, col. 1, “targeting in …ES cells”).
Horii et al taught a host cell modified by the gene editing system (e.g. pg 4, “loss-of-function haploid ESCs”).
Ko et al taught a host cell modified by the gene editing system (pg 14566, col. 2, ES cells).
With respect to Claims 192, 194, 208, and 225, Wang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid encoding a Cas9 molecule and a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 911, col. 2). 
Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid encoding a Cas9 molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (Abstract). 
With respect to Claim 207, Horii et al taught a nucleic acid (plasmid) encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (Abstract; pg 3, Transfection of Cells). 
With respect to Claims 195 and 209, Wang et al taught wherein the Cas9 is an active SpCas9 (pg 911, col. 1; pg 915, col. 2). 
Horii et al taught wherein the Cas9 is an active SpCas9 (pg 2).
With respect to Claim 229, as discussed above per 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, such are considered to be inherent properties that naturally flow from the method steps of Claim 208. Nevertheless, Wang et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1d). 
Horii et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1c).
With respect to Claims 186-187, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012; of record), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the crRNA sequence is 100% identical to instant SEQ ID NO:50 (e.g. Figure 5b), and wherein the tracrRNA comprises a sequence that is a portion of the instantly recited SEQ ID NO:53, as shown below: 
SEQ ID NO:53 (tracrRNA; Jinek underlined)
uagcaaguuaaaauaaggcuaguccguuaucaacuugaaaaaguggcaccgagucggugc

	With respect to Claims 188-189, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the sgRNA molecule comprises a loop disposed 3’ to the targeting domain and 5’ to the tracr, wherein the loop comprises SEQ ID NO:52 (gaaa) (Jinek et al, Figure 5b; “GAAA tetraloop”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the ChopChop results provided by the Examiner are dated 2022, and thus not prior art. The Office has not provided evidence that the ChopChop analysis tool of 2022 was the same version of ChopChop tool that would have been publicly available to the ordinary artisan as of the priority date of the instant application, March 22, 2017. Rather, Labun et al (2019) describes CHOPCHOP v3, a new version of the CHOPCHOP analysis tool released in 2019 which included "new modes for targeting the genome", an improved ability to target a broader range of sequences and an increased target range, additions and modifications to the sequence scoring metrics, and other improved analysis tools.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
To rebut Applicant’s argument, the Examiner provides a screenshot of Internet Archive Wayback Machine clearly evidencing that as of February 5, 2015, the ChopChop analysis tool had the Homo sapiens (hg38/GRCh38) sequences as a drop-down selection feature from which to identify candidate guide RNAs for the ordinary artisan’s gene of interest. Labun et al (Nucleic Acids Research 44: W272-W276, available online May 16, 2016) taught announcement of the ChopChop version 2, whereby ChopChop is one of the most widely used web tools for CRISPR-based genome editing (Abstract). The version 2 update provides additional flexibility by offering new options for sgRNA design, as well as additional metrics by which sgRNA targets are scored and ranked (pg W272, col. 2). 
 That the ChopChop versions have been updated since 2014 does not take away from the first version’s and/or second version’s (first update) to “rigorously predict off-target binding of single-guide RNAs (sgRNAs)”, provide “an array of advanced options for target selection”, producing “an interactive visualization of the gene with candidate target sites displayed at their genomic positions and color-coded according to quality scores (Montague et al, 2014), thereby allowing the ordinary artisan to select guide RNA target sequences within the nucleotide search parameters. 
The Examiner also provides Wiles et al (Mammalian Genome 26:501-510, 2015) who taught that ChopChop was but one of at least five web-based tools (Table 1) by which the ordinary artisan may search for guide RNA target sequences within their gene of interest.  
It is not required in this analysis that the expectation of success be a certainty; only one that is reasonable to a person of ordinary skill. See In re Longi, 759 F.2d 887, 897 (Fed. Cir. 1985) (“Only a reasonable expectation of success, not absolute predictability, is necessary for a conclusion of obviousness”). Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. There is no objective evidence that the ChopChop v1 and ChopChop v2 tools, nor any other available online tool prior to the effective filing date of the instant application, would be unable to identify guide RNA target sequences in and around human TET2 exon 9, intervening intron, and exon 10.
Instant independent claims are directed to an enormous genus of possible guide RNA target sequences within Chr4: 105269748-105272563, which is corresponds to the intron between exons 9 and 10 of human TET2. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art would have also understood how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known Tet2 nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of Tet2 guide RNA target sequences. The number of possible Tet2 guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and it would be only routine experimentation to determine which guide RNA(s) achieve the desired genome alteration in the Tet2 locus. Instant claims are directed to an enormous genus of structurally different target domain nucleotide sequences, for which there is no disclosed element of criticality for any of said target domain nucleotide sequences. 

Applicant argues that the Examiner has exercised impermissible hindsight. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). One of ordinary skill in the art immediately recognizes that there is a finite set of Tet2 intron/exon boundaries present, for which each would be reasonably expected to alter, disrupt, reduce, or eliminate expression of the genome-edited Tet2 locus, whereby Tet loci have been successfully altered to disrupt, reduce, or eliminate expression via editing the intron/exon boundaries for exon 3, 4, or 5 (Wang et al, 2013), exon 7 (Horii et al), or exons 8-10 (Ko et al), for example. There is no disclosed element of criticality for any of the Tet2 intron/exon boundaries to be targeted by the gene editing system. 

Applicant argues that different guide RNA target sequences are not substitutable because they are not equivalent for the same purpose. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Wang et al and Horii et al taught the use of CRISPR/Cas9 guide RNAs to target sequences in the Tet1, Tet2, and Tet3 loci. CHOPCHOP provides clear evidence of the equivalence of Tet2 guide RNA target sequences with which to perform gene editing. Thus, it is unclear how such Tet2 guide RNAs used for CRISPR/Cas9-based gene editing systems are not considered by one of ordinary skill in the art to be substitutable, interchangeable, and/or equivalent for the same purpose. 
	 
Applicant argues that the specification discloses testing and screening results for thousands of targeting sequences with the results showing a broad and unpredictable range of targeting efficiencies within the tested sequences. without extensive testing and experimentation, one of ordinary skill in the art would not be able to verify which guide RNAs would be interchangeable with respect to TET2 targeting efficiencies.
Applicant’s argument(s) has been fully considered, but is not persuasive. The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom.,Massachusetts Institute of Technologyv. A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In reAngstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Instant claims place no requirement onto the targeting efficiency of the guide RNA and/or CRISPR/Cas9 editing system. Dang et al (2015; of record) demonstrated, for example, that it is routine in the art to screen sgRNAs for their corresponding targeting efficiencies (e.g. Figure 3, legend). 

15. 	Claims 184-189, 192, 194-196, 207-210, 223, 225-226, and 230 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Cell 153: 910-918, 2013; of record) in view of Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Ko et al (PNAS 108(35): 14566-14571, 2011; of record), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014), GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021; of record), and CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022; of record), as applied to Claims 179, 182-183, 186-189, 192, 194-195, 207-209, 223, 225-226, and 229-230 above, and in further view of Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015; of record). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Horii et al taught sgRNA molecules comprising: 
i) a Tet1, Tet2 or Tet3 targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a loop domain comprising SEQ ID NO:52; and
iv) a tracrRNA comprising a portion of SEQ ID NO:53.
	
Neither Wang et al nor Horii et al teach wherein the sgRNA molecule is modified to further comprise a flagpole extension. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 184-185, Dang et al is considered relevant prior art for having taught sgRNA molecules modified to further comprise nucleotide extensions in the crRNA/tracrRNA tetraloop domain, said sgRNA molecules comprising: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Dang et al taught that the crRNA/tracrRNA tetraloop domain extensions increase the knockout efficiency of the sgRNA molecules, as compared to the original sgRNA structure. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the originally described sgRNA molecule to further comprise Applicant’s lexicography of a “flagpole” motif (syn. extensions to the crRNA and tracrRNA sequences), as taught by Dang et al with a reasonable expectation of success, the artisan being motivated to do so because Dang et al successfully demonstrated the ability to extend the crRNA and tracrRNA sequences in the tetraloop domain, whereby said extensions increased the knockout efficiency of the sgRNA/Cas9 system. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 226, and 230, Wang et al taught a host cell modified by the gene editing system (e.g. pg 911, col. 1, “targeting in …ES cells”).
Horii et al taught a host cell modified by the gene editing system (e.g. pg 4, “loss-of-function haploid ESCs”).
Ko et al taught a host cell modified by the gene editing system (pg 14566, col. 2, ES cells).
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule, and a host cell modified by the CRISPR/Cas9 gene editing system.
With respect to Claims 192, 194, 208, and 225, Wang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid encoding a Cas9 molecule and a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 911, col. 2). 
Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid encoding a Cas9 molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (Abstract). 
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule, and a host cell modified by the CRISPR/Cas9 gene editing system.
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a sgRNA molecule (pg 8, col. 2, Determining knockout efficiency). 
Dang et al also taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
With respect to Claim 207, Horii et al taught a nucleic acid (plasmid) encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (Abstract; pg 3, Transfection of Cells). 
Dang et al taught a nucleic acid molecule encoding the sgRNA molecule (pg 8, col. 1, plasmid construction). 
With respect to Claims 195 and 209, Wang et al taught wherein the Cas9 is an active SpCas9 (pg 911, col. 1; pg 915, col. 2). 
Horii et al taught wherein the Cas9 is an active SpCas9 (pg 2).
Dang et al taught wherein the Cas9 is an active SpCas9 (pg 8, Methods, e.g. NLS-hSpCas9-NLS).
With respect to Claims 196 and 210, Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a sgRNA molecule (pg 8, col. 2, Determining knockout efficiency). 
Dang et al also taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
With respect to Claim 229, as discussed above per 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, such are considered to be inherent properties that naturally flow from the method steps of Claim 208. Nevertheless, Wang et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1d). 
Horii et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1c).
With respect to Claims 186-187, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012; of record), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the crRNA sequence is 100% identical to instant SEQ ID NO:50 (e.g. Figure 5b), and wherein the tracrRNA comprises a sequence that is a portion of the instantly recited SEQ ID NO:53, as shown below: 
SEQ ID NO:53 (tracrRNA; Jinek underlined)
uagcaaguuaaaauaaggcuaguccguuaucaacuugaaaaaguggcaccgagucggugc
Dang et al taught sgRNA molecules modified to further comprise nucleotide extensions in the crRNA/tracrRNA tetraloop domain, said sgRNA molecules comprising: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Dang et al taught that the crRNA/tracrRNA tetraloop domain extensions increase the knockout efficiency of the sgRNA molecules, as compared to the original sgRNA structure. 
	With respect to Claims 188-189, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the sgRNA molecule comprises a loop disposed 3’ to the targeting domain and 5’ to the tracr, wherein the loop comprises SEQ ID NO:52 (gaaa) (Jinek et al, Figure 5b; “GAAA tetraloop”).
Dang et al taught wherein the sgRNA molecules comprise: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Instant SEQ ID NO:75 comprises SEQ ID NO:50, SEQ ID NO:52, and SEQ ID NO:53.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

16. 	Claims 190, 192, 194-196, 207-210, 225-226, 229-230, 234-235, and 241 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Cell 153: 910-918, 2013; of record) in view of Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Ko et al (PNAS 108(35): 14566-14571, 2011; of record), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014), GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021; of record), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022; of record), and Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015; of record), as applied to Claims 179, 182-189, 192, 194-196, 207-210, 223, 225-226, and 229-230 above, and in further view of Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015; of record). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Wang et al, Horii et al, nor Dang et al taught wherein the gRNA comprises chemical modifications at the 5’ and/or 3’ termini. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 190, Hendel et al is considered relevant prior art for having taught that sgRNA molecules further modified to comprise three 2’ O-methyl modifications or phosphorothioate modifications at three terminal nucleotides at both the 5’ and 3’ ends (pg 985, col. 2; Figure 1b). Hendel et al taught whereby the chemical modifications enhanced genome editing efficiency (Abstract), stimulating higher levels of homologous recombination than the non-chemically modified sgRNAs (pg 987, col. 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a sgRNA molecule to further comprise three 2’ O-methyl modifications or phosphorothioate modifications at three terminal nucleotides at both the 5’ and/or 3’ ends, as taught by Hendel et al, with a reasonable expectation of success, the artisan being motivated to do so because Hendel et al successfully demonstrated the ability to chemically modify sgRNA molecules to further comprise three 2’ O-methyl modifications or phosphorothioate modifications at three terminal nucleotides at both the 5’ and/or 3’ ends, whereby the chemical modifications enhanced genome editing efficiency, stimulating higher levels of homologous recombination than the non-chemically modified sgRNAs. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 226, and 230, Wang et al taught a host cell modified by the gene editing system (e.g. pg 911, col. 1, “targeting in …ES cells”).
Horii et al taught a host cell modified by the gene editing system (e.g. pg 4, “loss-of-function haploid ESCs”).
Ko et al taught a host cell modified by the gene editing system (pg 14566, col. 2, ES cells).
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule, and a host cell modified by the CRISPR/Cas9 gene editing system.
Hendel et al taught a host cell modified by the CRISPR/Cas9 gene editing system.
With respect to Claims 192, 194, 208, and 225, Wang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid encoding a Cas9 molecule and a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 911, col. 2). 
Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid encoding a Cas9 molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (Abstract). 
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule, and a host cell modified by the CRISPR/Cas9 gene editing system.
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a sgRNA molecule (pg 8, col. 2, Determining knockout efficiency). 
Dang et al also taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
Hendel et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gene editing system that is a CRISPR gene editing system comprising a gRNA molecule. 
With respect to Claim 207, Horii et al taught a nucleic acid (plasmid) encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (Abstract; pg 3, Transfection of Cells). 
Dang et al taught a nucleic acid molecule encoding the sgRNA molecule (pg 8, col. 1, plasmid construction). 
Hendel et al taught administering the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
With respect to Claims 195 and 209, Wang et al taught wherein the Cas9 is an active SpCas9 (pg 911, col. 1; pg 915, col. 2). 
Horii et al taught wherein the Cas9 is an active SpCas9 (pg 2).
Dang et al taught wherein the Cas9 is an active SpCas9 (pg 8, Methods, e.g. NLS-hSpCas9-NLS).
Hendel et al taught wherein the Cas9 is an active SpCas9 (Methods, SpCas9).
With respect to Claims 196 and 210, Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a sgRNA molecule (pg 8, col. 2, Determining knockout efficiency). 
Dang et al also taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
Hendel et al taught administering the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
With respect to Claim 229, as discussed above per 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, such are considered to be inherent properties that naturally flow from the method steps of Claim 208. Nevertheless, Wang et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1d). 
Horii et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1c).
Hendel et al taught wherein the sgRNAs produce indels of 10 nucleotides (pg 7, col. 1). 
With respect to Claims 186-187, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012; of record), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the crRNA sequence is 100% identical to instant SEQ ID NO:50 (e.g. Figure 5b), and wherein the tracrRNA comprises a sequence that is a portion of the instantly recited SEQ ID NO:53, as shown below: 
SEQ ID NO:53 (tracrRNA; Jinek underlined)
uagcaaguuaaaauaaggcuaguccguuaucaacuugaaaaaguggcaccgagucggugc
Dang et al taught sgRNA molecules modified to further comprise nucleotide extensions in the crRNA/tracrRNA tetraloop domain, said sgRNA molecules comprising: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Dang et al taught that the crRNA/tracrRNA tetraloop domain extensions increase the knockout efficiency of the sgRNA molecules, as compared to the original sgRNA structure. 
	With respect to Claims 188-189, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the sgRNA molecule comprises a loop disposed 3’ to the targeting domain and 5’ to the tracr, wherein the loop comprises SEQ ID NO:52 (gaaa) (Jinek et al, Figure 5b; “GAAA tetraloop”).
Dang et al taught wherein the sgRNA molecules comprise: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Instant SEQ ID NO:75 comprises SEQ ID NO:50, SEQ ID NO:52, and SEQ ID NO:53.
With respect to Claims 234-235, Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
With respect to Claim 241, Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

17. 	Claims 234-235 and 241 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Cell 153: 910-918, 2013; of record) in view of Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Ko et al (PNAS 108(35): 14566-14571, 2011; of record), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014), GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021; of record), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022; of record), Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015; of record), and Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015; of record), as applied to Claims 179, 182-189, 190, 192, 194-196, 207-210, 223, 225-226, 229-230, 234-235, and 241 above, and in further view of Wang et al (Nucleic Acids Research 44(3): e30, 9 pages, available online November 2, 2015; of record; hereafter Wang-2) and Ibarra et al (Molecular Therapy 24(Suppl 1): S301, Abstract 761; May 2016; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
Neither Wang et al, Horii et al, Dang et al, nor Hendel et al teach wherein the template nucleic acid is delivered into the host cell via an AAV6 vector. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 234-235, Wang-2 is considered relevant prior art for having taught a method of editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. Wang et al taught that AAV6 has a high tropism for human CD8+ and CD4+ T cells (pg 2, col. 1). 
Ibarra et al is considered relevant prior art for having taught a method of editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology arms, whereupon stable expression of the CAR and antigen-specific activation of the CAR+ T cells is achieved.  

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first template nucleic acid vector, e.g. a plasmid, as taught by Hendel et al, with a second template nucleic acid vector, e.g. an AAV6 vector, as taught by Wang-2 and Iberra et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first template nucleic acid vector, e.g. a plasmid, with a second template nucleic acid vector, e.g. an AAV6 vector, in a method of editing the genome of a host cell, e.g. an immune effector cell, because those of ordinary skill in the art previously recognized that AAV vectors encoding the artisan’s chimeric antigen receptor of interest are predictably integrated into the host cell genome at the nuclease target site (Iberra et al), whereby AAV6 vectors have superior tropism to immune effector cells (Wang-2). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the 5’ and 3’ homology arms of a first target site that is cleaved by a site-directed nuclease for the 5’ and 3’ homology arms of a second target site that is cleaved by a site-directed nuclease, i.e. in a Tet2 locus, in a method of editing the genome of a host cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art previously recognized the scientific and technical concepts that pairing the site-directed nuclease with the presence of the donor template nucleic acid would predictably integrate the artisan’s donor template nucleic acid into the desired target site cleaved by the site-directed nuclease, integration being achieved via homologous recombination occurring at the flanking 5’ and 3’ homology arms, as successfully demonstrated by Hendel et al, Wang-2, and Iberra et al, and whereby Hendel et al demonstrated replacing the flanking 5’ and 3’ homology arms to correspond to different target sites of interest, e.g. CCR5, IL2RG, and HBB (pg 987, col. 1). Thus, it is considered common sense for the ordinary artisan to recognize and use 5’ and 3’ homology arms that flank the corresponding Tet2 target site that is cleaved by the site-directed CRISPR/Cas9 system.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 241, Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
Wang-2 taught editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. 
Ibarra et al taught editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology arms, whereupon stable expression of the CAR and antigen-specific activation of the CAR+ T cells is achieved.  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

18. 	Claims 211, 213-216, 221-222, 231-233, 237-238, and 240-242 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brogdon et al (U.S. 2016/0046724; published February 18, 2016) in view of Shrikant et al (Immunol. Res. 46: 12-22, 2010; of record), Carty et al (Blood 124, Abstract 203, 2014; of record), Wang et al (Cell 153: 910-918, 2013; of record), Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Ko et al (PNAS 108(35): 14566-14571, 2011; of record), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014) ; of record, GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021; of record), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022), and Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 213-216, and 242, Brogdon et al is considered relevant prior art for having disclosed modified immune effector cells expressing a chimeric antigen receptor [0061], e.g. a BCMA CAR [0066, 72] comprising an antigen binding domain comprising the amino acid sequence of SEQ ID NO:859 (search results available in SCORE). 
With respect to Claim 211, Brogdon et al disclosed a method of engineering a cell to express a chimeric antigen receptor, the method comprising the steps of introducing into the cell: 
a) a CRISPR/Cas9 gene editing system, and 
b) a template nucleic acid encoding a chimeric antigen receptor [0490, 501, 
wherein the nucleic acid encoding a chimeric antigen receptor is integrated into the genome. 

Brogdon et al do not disclose the immune effector cells to comprise a gene editing alteration in the Tet2 gene. 
However, prior to the effective filing date of the instantly claimed invention, Shrikant et al is considered relevant prior art for having taught the necessity to generate memory T-cells, which have the capacity to persist and be more effective in providing long-term immunity (see p. 13, first full paragraph; p. 19, last paragraph). 
Carty et al is considered relevant prior art for having taught that knocking out Tet2 leads to significantly enhanced antigen-specific memory CD8+ T-cells levels following antigen challenge in vivo as compared to the wild type control (Abstract). 

Neither Brogdon et al, Shrikant et al, nor Carty et al teach/disclose the use of CRISPR/Cas9 system to edit the Tet2 intron/exon boundary. However, prior to the effective filing date of the instantly claimed invention, Wang et al is considered relevant prior art for having taught the use of the CRISPR/Cas system to disrupt the Tet1, Tet2, and Tet3 loci in mouse cells (Figure 1), wherein different exons are selected for disruption (Tet2, exon 3; Tet1, exon 4; Tet3, exon 5). 
Horii et al is considered relevant prior art for having taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11. Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a CRISPR gene editing system, e.g. a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells), wherein the Cas9 is an active SpCas9 (pg 2).
Ko et al is considered relevant prior art for editing the Tet2 gene in a mouse genome by inserting LoxP sites into the intron between exons 7-8 and the intron between exons 10-11, whereupon exons 8-10 are subsequently deleted (pg 14566, col. 2, “targeted disruption of the Tet2 gene in mice”).

GenBank NC_000004.12 provides the art-recognized nucleotide sequence of Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600. Using this sequence to query CHOPCHOP, one is immediately presented with five guide RNA targeting domains that overlap or comprise (bold, underlined) instant SEQ ID NO:10149, as shown below, whereby #83 shows the targeting domain of SEQ ID NO:10149 and the adjacent target site PAM motif (tgg).
SEQ ID 10149 (targeting domain)
         ggtcttgtaattggaggcag

CHOPCHOP#17 	aaatggatcggtcttgtaattgg 
#83 	         ggtcttgtaattggaggcagtgg
#179	              tgtaattggaggcagtggtgagg
#144                gtaattggaggcagtggtgaggg
#170                 taattggaggcagtggtgagggg


Hendel et al is considered relevant prior art for having taught a method of genome editing human primary immune effector cells, to wit, human primary T cells (Abstract), using a CRISPR/Cas9 gene editing system, the method comprising the step of introducing into said immune effector cells the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
	Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the BCMA-CAR immune effector cells of Brogdon et al to further comprise an inactivating mutation in Tet2 using CRISPR/Cas9 gene editing system, as per Horii et al, with the reasonable expectation because those of ordinary skill in the art previously recognized that the CRISPR/Cas9 gene editing system functions in primary immune effector cells (Hendel et al). The artisan would be motivated to modify the BCMA-CAR immune effector cells of Brogdon et al to further comprise an inactivating mutation in Tet2 using CRISPR/Cas9 gene editing system because there was an art-recognized need to generate memory T-cells, which have the capacity to persist and be more effective in providing long-term immunity (Shrikant et al), whereby doing so would results in a composition with enhanced anti-cancer activity (Carty et al). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to try editing the Tet2 locus at or around exons 9 to 10 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art immediately recognizes that there is a finite set of Tet2 intron/exon boundaries present, for which each would be reasonably expected to alter, disrupt, reduce, or eliminate expression of the genome-edited Tet2 locus, whereby Tet loci have been successfully altered to disrupt, reduce, or eliminate expression via editing the intron/exon boundaries for exon 3, 4, or 5 (Wang et al, 2013), exon 7 (Horii et al), or exons 8-10 (Ko et al), for example. There is no disclosed element of criticality for any of the Tet2 intron/exon boundaries to be targeted by the gene editing system. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to try a guide nucleic acid comprising a target nucleotide sequence comprising SEQ ID NO:10149 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art would have understood how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known Tet2 nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of Tet2 guide RNA target sequences. The number of possible Tet2 guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and it would be only routine experimentation to determine which guide RNA(s) achieve the desired genome alteration in the Tet2 locus.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 213, Brogdon et al disclosed modified immune effector cells expressing a chimeric antigen receptor [0061]. 
Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
With respect to Claims 231-232, Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
With respect to Claims 221 and 237-238, Brogdon et al disclosed a method of providing anti-tumor immunity to a subject, the method comprising the step of administering immune effector cells genetically modified to express a BCMA CAR (e.g. [0637-640, 653, “Therapeutic applications”]. 
With respect to Claims 222 and 240, Brogdon et al disclosed wherein said cancers may be, e.g. chronic lymphocytic leukemia [0668, 682].
With respect to Claim 233, Target site SEQ ID NO:10149 corresponds to nucleotides 931-950 of GenBank NC_000004.12.
SEQ ID NO: 124 (401 nucleotides in length) corresponds to nucleotides 537-937 of GenBank NC_000004.12.
SEQ ID NO: 125 (312 nucleotides in length) corresponds to nucleotides 952-1263 of GenBank NC_000004.12.
Hendel et al taught wherein the 5’ and 3’ homology arms were 800 nucleotides in length (Methods). 
Thus, it would have been obvious to one of ordinary skill in the art to arrive at a 5’ homology arm comprising SEQ ID NO:124 and a 3’ homology arm comprising SEQ ID NO:125 with a reasonable expectation of success because those of ordinary skill in the art successfully reduced to practice introducing their template nucleic acid molecule of interest into the nuclease target site via 5’ and 3’ homology regions that immediately flank the site-directed nuclease target site. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
The cited prior art successfully reduced to practice gene editing systems comprising 5’ and 3’ homology arms that comprise at least 800 nucleotides flanking the nuclease target site, being used for the same or similar function/purpose as per the instantly claimed invention, to wit, integrate the artisan’s template nucleic acid of interest at a site-specific nuclease target sequence via homologous recombination. The specification fails to disclose an element of criticality for the instantly recited 5’ homology arm comprising SEQ ID NO: 124, nor instantly recited 3’ homology arm comprising SEQ ID NO: 125. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

19. 	Claims 216, 231-233, and 241-242 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brogdon et al (U.S. 2016/0046724; published February 18, 2016) in view of Shrikant et al (Immunol. Res. 46: 12-22, 2010; of record), Carty et al (Blood 124, Abstract 203, 2014; of record), Wang et al (Cell 153: 910-918, 2013; of record), Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Ko et al (PNAS 108(35): 14566-14571, 2011; of record), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014) ; of record, GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021; of record), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022), and Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015; of record), as applied to Claims 211, 213-216, 221-222, 231-233, 237-238, and 240-242 above, and in further view of Wang et al (Nucleic Acids Research 44(3): e30, 9 pages, available online November 2, 2015; of record; hereafter Wang-2) and Ibarra et al (Molecular Therapy 24(Suppl 1): S301, Abstract 761; May 2016; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
Neither Brogdon et al, Wang et al, Horii et al, nor Hendel et al teach/disclose wherein the template nucleic acid is delivered into the host cell via an AAV6 vector. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 231-232, Wang-2 is considered relevant prior art for having taught a method of editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. Wang et al taught that AAV6 has a high tropism for human CD8+ and CD4+ T cells (pg 2, col. 1). 
Ibarra et al is considered relevant prior art for having taught a method of editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology arms, whereupon stable expression of the CAR and antigen-specific activation of the CAR+ T cells is achieved.  

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first template nucleic acid vector, e.g. a plasmid, as taught by Hendel et al, with a second template nucleic acid vector, e.g. an AAV6 vector, as taught by Wang-2 and Iberra et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first template nucleic acid vector, e.g. a plasmid, with a second template nucleic acid vector, e.g. an AAV6 vector, in a method of editing the genome of a host cell, e.g. an immune effector cell, because those of ordinary skill in the art previously recognized that AAV vectors encoding the artisan’s chimeric antigen receptor of interest are predictably integrated into the host cell genome at the nuclease target site (Iberra et al), whereby AAV6 vectors have superior tropism to immune effector cells (Wang-2). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the 5’ and 3’ homology arms of a first target site that is cleaved by a site-directed nuclease for the 5’ and 3’ homology arms of a second target site that is cleaved by a site-directed nuclease, i.e. in a Tet2 locus, in a method of editing the genome of a host cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art previously recognized the scientific and technical concepts that pairing the site-directed nuclease with the presence of the donor template nucleic acid would predictably integrate the artisan’s donor template nucleic acid into the desired target site cleaved by the site-directed nuclease, integration being achieved via homologous recombination occurring at the flanking 5’ and 3’ homology arms, as successfully demonstrated by Hendel et al, Wang-2, and Iberra et al, and whereby Hendel et al demonstrated replacing the flanking 5’ and 3’ homology arms to correspond to different target sites of interest, e.g. CCR5, IL2RG, and HBB (pg 987, col. 1). Thus, it is considered common sense for the ordinary artisan to recognize and use 5’ and 3’ homology arms that flank the corresponding Tet2 target site that is cleaved by the site-directed CRISPR/Cas9 system.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 216 and 241-242, Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
Wang-2 taught editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. 
Ibarra et al taught editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology arms, whereupon stable expression of the CAR and antigen-specific activation of the CAR+ T cells is achieved.  
With respect to Claim 233, Target site SEQ ID NO:10149 corresponds to nucleotides 931-950 of GenBank NC_000004.12.
SEQ ID NO: 124 (401 nucleotides in length) corresponds to nucleotides 537-937 of GenBank NC_000004.12.
SEQ ID NO: 125 (312 nucleotides in length) corresponds to nucleotides 952-1263 of GenBank NC_000004.12.
Hendel et al taught wherein the 5’ and 3’ homology arms were 800 nucleotides in length (Methods). 
Wang et al taught wherein the 5’ and 3’ homology arms were about 500 and 1350 nucleotides in length, respectively, immediately flanking the nuclease target site (Figure 2, legend). 
Thus, it would have been obvious to one of ordinary skill in the art to arrive at a 5’ homology arm comprising SEQ ID NO:124 and a 3’ homology arm comprising SEQ ID NO:125 with a reasonable expectation of success because those of ordinary skill in the art successfully reduced to practice introducing their template nucleic acid molecule of interest into the nuclease target site via 5’ and 3’ homology regions that immediately flank the site-directed nuclease target site. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
The cited prior art successfully reduced to practice gene editing systems comprising 5’ and 3’ homology arms that comprise at least 500, 800, or 1350 nucleotides flanking the nuclease target site, being used for the same or similar function/purpose as per the instantly claimed invention, to wit, integrate the artisan’s template nucleic acid of interest at a site-specific nuclease target sequence via homologous recombination. The specification fails to disclose an element of criticality for the instantly recited 5’ homology arm comprising SEQ ID NO: 124, nor instantly recited 3’ homology arm comprising SEQ ID NO: 125. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20. 	Claims 192, 207-211, 213, 215-216, 221-223, 225-226, 229-232, 234-235, 237-238, and 240-241 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 38, 40, 70, 77, 79-82, and 84 of copending Application No. 15/760519 (reference application; U.S. 2018/0258149) (claim set filed April 13, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of ‘519 are directed to a cell, more specifically immune effector cells, expressing a chimeric antigen receptor, including a BCMA-CAR, said CAR cells further comprising altered, decreased, or eliminated expression of Tet2, whereby Tet2 is modified via a gene editing system, including a CRISPR/Cas9 system directed to a Tet2 intron and/or exon.  
The instant claims are either anticipated by and/or obvious variants of the ‘519 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the amendment to the claims renders the modifications patentably distinct. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Co-pending ‘519 recites, for example, wherein the Tet2 target sequence is in exon 9 or exon 10 (claim 80)
	 
21. 	Claims 192, 207-211, 213, 215-216, 221-223, 225-226, 229-232, 234-235, 237-238, and 240-241 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 44,46, 60, 72, and 101 of copending Application No. 16/496,144 (reference application; U.S. 2020/0087376; both owned by Novartis) (claim set filed March 4, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of ‘144 are directed to a cell, more specifically immune effector cells, expressing a chimeric antigen receptor, including a BCMA-CAR, said CAR cells further comprising altered, decreased, or eliminated expression of Tet2, whereby Tet2 is modified via a gene editing system, including a CRISPR/Cas9 system directed to a Tet2 intron and/or exon.  
The instant claims either anticipate and/or are obvious variants of the ‘144 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
22. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tang et al (Cell 154: 1370-1379, 2013; co-authors to Wang et al (2013) cited supra) taught the same gRNA target sites of Wang et al, adding integration of a heterologous expression cassette. 

	Qin et al (Genetics 200: 423-430, 2015) taught co-transfection of Cas9 mRNA and sgRNA (pg 424, col. 2) directed against mTet1 and mTet2 (pg 425, col. 1; per Wang et al)

Conclusion
23. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633